Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.

Drawings
The drawings filed on: 09/29/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019).

1. Liden et al teaches a computer implemented method (paragraph 0094: a computer having a processor and memory is implemented) for performing chatbot conversations, the method comprising: receiving a chatbot configuration specifying a set of tasks, the chatbot configuration including: (1) a set of example phrases for each task (Fig 2: a set of example phrases are itemized in rows), and (2) one or more entities processed by each task, each entity associated with a method for determining a value of the entity (paragraphs 0029 and 0030, Fig. 3A: each task such as ordering pizza or adding ingredients) can have one or more entities that are identified and extracted); receiving a user utterance via the chatbot (paragraph 0026: a user provides an input utterance, and the chat bot which has been configured (via e.g. Fig. 2 or Fig 3A) processes the utterance); comparing the user utterance with example phrases for each of the set of tasks (paragraph 0049, Fig. 3A: the user utterance is compared to example phrases in ref 306); selecting a task from the set of tasks based on the comparison (Fig. 3A: A task of either adding toppings or finalizing an order is selected); for each entity associated with the selected task, determining a value of the entity using the method associated with the entity (paragraph 0051: a method/action associated with a recognized ‘topping’ entity by obtaining a value for the entity (such as a value of ‘mushrooms’)); and performing the selected task using the determined values of the entities associated with the task (paragraphs 0026 and 0051, Fig. 3A: a selected task such as adding a topping or finalizing an order can be performed after processing values for recognized entities).

2. The computer implemented method of claim 1, Liden et al teaches wherein the user utterance is compared with example phrases using a neural network (paragraph 0057, ref 304E: utterance/input is compared to a dependent training dialog , whose dependency is via machine learning and the input being compared to additional example phrases in 304E).

4. The method of claim 2, Liden et al teaches further comprising: training the neural network using training dataset including example phrases associated with known tasks (paragraph 0024: a chat bot is trained based upon example phrases from log dialogs. Additionally, the dialogs are based upon actions/tasks such as those depicted in tree form in Fig. 3A).

6. The method of claim 1, Liden et al teaches wherein determining the value of the entity comprises: generating a system response representing a question requesting the value of the entity from the user; sending the system response to the user; and receiving a subsequent user utterance providing the value of the entity (Fig. 3A: a state where an additional question (‘what type of pizza?’) can be implemented and sent to the user. A user utterance subsequently containing the value ‘Cheese’ can be received as the value ).

7. The method of claim 1, Liden et al teaches wherein determining the value of the entity comprises accessing the value of the entity from a database (Fig 3A, paragraph 0032: a value of an entity can be retrieved from earlier input and presented to the user via ‘You have $Toppings Added’. Where the $Toppings is retrieved from memory ).

10. The method of claim 1, Liden et al teaches further comprising: maintaining a task structure configured to store information describing one or more tasks (Fig. 3A: a task structure is shown as a logical pathway which stores phrase and state information describing actions/tasks); and storing information describing the selected task on the task structure (Fig. 3A: the information is stored in a tree view task structure).

11. The method of claim 10, Liden et al teaches further comprising: prior to completing execution of the selected task, receiving a user utterance requesting a second task (Fig 3A: prior to completing a finalized order task, the user can request to add and remove toppings); and performing the second task before completing the selected task (Fig 3A, the second task is completed prior to completed a Finalized order task).

12. The method of claim 10, Liden et al teaches wherein the selected task comprises a set of subtasks, the method further comprising: storing each of the set of subtasks as a task on the task structure (Fig. 3A: a plurality of sub tasks/actions for ordering, adding ingredients are stored in the task structure tree); and until all tasks stored on the task structure are complete, selecting a task from the task structure and executing the task (Fig 3A: a finalized order task is executed upon sub tasks/actions occurring/being-completed prior to final task being completed).


14. The method of claim 1, Liden et al teaches wherein the selected task comprises performing a transaction using the online system (Fig 3A: the selected task comprises performing a finalized Order transaction using the online chatbot system).

15. The method of claim 1, Liden et al teaches wherein the selected task comprises accessing status of a transaction and providing information describing the selected task to the user (Fig 3A, paragraph 0032: ingredient status values can be retrieved from earlier input and presented to the user via ‘You have $Toppings Added’. Where the $Toppings is retrieved from memory ).

16. Liden et al teaches A non-transitory computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform operations comprising: receiving a chatbot configuration specifying a set of tasks, the chatbot configuration including: (1) a set of example phrases for each task, and (2) one or more entities processed by each task, each entity associated with a method for determining a value of the entity; receiving a user utterance via the chatbot; comparing the user utterance with example phrases for each of the set of tasks; selecting a task from the set of tasks based on the comparison; for each entity associated with the selected task, determining a value of the entity using the method associated with the entity; and performing the selected task using the determined values of the entities associated with the task, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

17. The non-transitory computer readable storage medium of claim 16, Liden et al teaches wherein determining the value of the entity comprises: generating a system response representing a question requesting the value of the entity from the user; sending the system response to the user; and receiving a subsequent user utterance providing the value of the entity, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

18. The non-transitory computer readable storage medium of claim 16, Liden et al teaches further comprising: maintaining a task structure configured to store information describing one or more tasks; and storing information describing the selected task on the task structure, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

19. The non-transitory computer readable storage medium of claim 18, Liden et al teaches further comprising: prior to completing execution of the selected task, receiving a user utterance requesting a second task; and performing the second task before completing the selected task, as similarly explained in the rejection of claim 11, and is rejected under similar rationale.

20. Liden et al teaches a computer system comprising: a processor; and a non-transitory computer readable storage medium storing instructions that when executed by the processor, cause the processor to perform operations comprising: receiving a chatbot configuration specifying a set of tasks, the chatbot configuration including:(1) a set of example phrases for each task, and (2) one or more entities processed by each task, each entity associated with a method for determining a value of the entity; receiving a user utterance via the chatbot; comparing the user utterance with example phrases for each of the set of tasks; selecting a task from the set of tasks based on the comparison; for each entity associated with the selected task, determining a value of the entity using the method associated with the entity; and performing the selected task using the determined values of the entities associated with the task, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019) in view of Sun et al (US Patent: 11423908, issued: Aug. 23, 2022, filed: Aug. 28, 2019).

3. The computer implemented method of claim 2, Liden et al teaches wherein the neural network is configured to receive as inputs a user utterance and an example phrase (as similarly explained in the rejection of claim 2, and is rejected under similar rationale).

However Liden et al does not expressly teach … and output a score based on a match between the user utterance and the example phrase.

Yet Sun et al teaches … and output a score based on a match between the user utterance and the example phrase (column 47, lines 60-67, column 48, lines 44-67: an edit distance value is obtained and compared against a threshold to determine a rule match and then a machine learned model will also determine a score for semantic match).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liden et al’s ability to compare user utterances to saved example phrases to determine equivalence, such that the equivalence comparisons could have been further based upon an output score, as taught by Sun et al. The combination would have allowed Liden et al to have accurately and efficiently interpreted spoken requests while taking into account inherent ambiguities in human speech (Sun et al, column 1, lines 30-37).

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019) in view of Highman et al (US Patent: 10951554, issued: Mar. 16, 2021, filed: Sep. 12, 2019).

5. The method of claim 1, Liden et al teaches wherein the online system  … the chat bot configuration is a specific tenant that performs a set of tasks …., each task from the set of tasks corresponding to candidate intent specified in the chatbot configuration (Fig 3A: a set of actions/tasks are stored in a tree structure for a specific Tenant that processes Pizza orders. Each node and/or state can be interpreted as a specific intent within a set of potential other paths/destinations that finally arrive at a final task such as ‘finalize order’).

However Liden et al does not expressly teach the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration …  using the multi-tenant system … .

Yet Highman et al teaches the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration …  using the multi-tenant system … (column 1, lines 15-21, Claims 2 and 14 of Highman et al: a multi tenant system is implemented and chatbots specific to the tenants are also implemented to process input).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liden et al’s ability to develop a chatbot for a specific tenant, such that chatbots could have been adapted to operate for multiple tenants, as taught by Highman et al. The combination would have allowed Liden et al to have  provided high quality customer services while minimizing costs to provide services (Highman et al, column 2, lines 39-42). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019) in view of Nishant et al (US Application: US 2019/0012390, published: Jul. 6, 2018, filed: Jul. 6, 2018).
8. The method of claim 1, Liden et al teaches wherein determining the value of the entity comprises sending a request to a … system and receiving a response from the … system, wherein the value of the entity is determines based on the received response (paragraph 0032: entity values are requested from memory and the values are presented to the user).

However Liden et al does not expressly teach the system is an external system.

Yet Nishant et al teaches the system is an external system (Abstract, Fig 1, paragraph 0068: an external content source can be queried to obtain requested information).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liden et al’s ability to obtain data/content from storage/memory, such that the storage /memory could be externally located on a network and is queried for the requested content, as taught by Nishant et al. The combination would have allowed Liden et al to have improved accuracy of usability of query results (Nishant et al, paragraph 0004). 4.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019) in view of Brunn et al (US Application: US 2021/0073327, published: Mar. 11, 2021, filed: Sep. 6, 2019)
9. The method of claim 1, Liden et al teaches wherein the chatbot configuration, … for a task (as similarly explained in the rejection of claim 1), … and one or more subtask, wherein performing the selected task comprises executing the one or more subtasks (as similarly explained the rejection of claim 12), and is rejected under similar rationale.

However Liden et al does not expressly teach … specifies a success criteria for a task, the success criteria specifying one or more subtask, wherein performing the selected task comprises executing the one or more subtasks.

Yet Brunn et al teaches specifies a success criteria for a task, the success criteria specifying one or more subtask, wherein performing the selected task comprises executing the one or more subtasks (Fig 4, paragraph 0078:  messages (‘task’) prior to an end task/state are calculated for probability of success ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liden et al’s ability to determine and execute both tasks and subtasks based upon a task structure graph, such that the paths to each subtask/task include probability values for indicate a level of success while traversing the task graph, as taught by Brunn et al. The combination would have allowed Liden et al to have improved outcomes from natural language interaction (Brunn et al, paragraph 0001). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liden et al (US Application: US 2020/0334568, published: Oct. 22, 2020, filed: Apr. 18, 2019) in view of Narayanan (US Patent: 9286899, issued: Mar. 15, 2016, filed: Sep. 21, 2012).

13. The method of claim 10, Liden et al teaches wherein a subtask, as similarly explained in the rejection of claim 12, and is rejected under similar rationale.

However Liden et al does not expressly teach …  comprises performing authentication of the user before performing another subtask.

Yet Narayanan teaches performing authentication of the user before performing another [subsequent task] (Figure 3: in a task structure path, an authentication task is performed first prior to performing a subsequent task).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Liden et al’s ability to perform tasks (which include subsequent subtasks) based upon a path based task structure, such that the path based task structure would include an initial authentication prior to performing the subsequent task, as taught by Narayanan. The combination would have allowed Liden et al to have ensured that a user is verified prior to granting subsequent access (Narayanan, column 1, lines 15-20). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hickman et al (US Patent: 8386078): This reference teaches determining success for performing a task.
Labarre et al (US Patent: 10382370): This reference teaches deploying automated service agents  and processing a transcript to identify an intended action of a service agent.
Shukla et al (US Application: US 20210312904): This reference teaches improving dialog management for task oriented dialog systems.
Ho et al (US Application: US 20200074984): This reference teaches referencing conversational logs to train an automated response system.
Brown et al (US Application: US 2015/0186156): This reference teaches configuring virtual assistants by end users to perform a tasks in in a conversational manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178